DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 1 and 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected “method of forming a circuit body”, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 19, 2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2019 and June 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masashi (JP 2000-244100) in view of Casey (US 6,402,866).

In regards to claim 3, Masashi teaches a circuit body, comprising: a resin casing (10, figure 1C); and a conductive portion (bottom and top layers (14)) which is formed on a surface of the resin casing (10), wherein the conductive portion has a first layer constituted of an aggregate of metal particles (bottom layer (14) and embedded in the surface of the resin casing (formed in (10a)), and a second layer 

Masashi does not explicitly teach a density of the second layer is greater than that of the first layer.
Casey teaches a density of the second layer (41) is greater than that of the first layer (first layers (39, 40).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the two metal particle layers of Masashi the second high density metal layer over the lower first density layer as taught by Casey such that the high density layer for improved soldering and plating properties (column 6, lines 53-55).


	Reasons for Allowance
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 3, a combination of limitations that “the resin casing mounted on a vehicle, an insulating resin is laminated at least on the conductive portion, and a circuit component is mounted on the conductive portion.” None of the reference art of record discloses or renders obvious such a combination. Therefore claims 4-8 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	

/KRYSTAL ROBINSON/
Examiner, Art Unit 2847